Exhibit 10.1


CONSULTING AGREEMENT


This CONSULTING AGREEMENT ("Agreement") is entered into as of the 1st day of
November, 2006, between Synthetech, Inc., an Oregon corporation ("Company"), and
M. “Sreeni” Sreenivasan ("Consultant").


1. Services of Consultant


1.1 Description of Services. Consultant shall perform, as an independent
contractor, the services described in Exhibit A. Consultant shall perform all
services. Consultant shall not delegate or subcontract any services to be
performed for Company pursuant to this Agreement.


1.2 Term. The term of this Agreement shall begin on the date set forth above
and, unless terminated earlier, shall end twelve (12) months later. Either party
may terminate this Agreement at any time by giving three months prior written
notice to the other party. This Agreement may be extended or renewed only by
written agreement of the parties.


1.3 Compensation. For services performed by Consultant, Company shall pay to
Consultant the amounts set forth on Exhibit A.


1.4 Expenses. Subject to Exhibit A, Company shall reimburse Consultant for
reasonable and documented expenses incurred by Consultant. The Company will
reimburse consultant within ten (10) business days via ACH transfer or check in
favor of the Consultant after submission of a complete expense reporting.
Expense reports are to be submitted no less than monthly, within five business
days following the end of the month.


1.5 Payments. Company shall accrue and pay Consultant’s first year of base
compensation as set forth in Exhibit A. Payment shall be made via either ACH
transfer or check in favor of the Consultant. Each invoice shall include a
description of the services performed during the period and the dates such
services were performed.


Any incentive payments shall be determined and made at such times as set forth
on Exhibit A.


1.6 Work Product. At least once each month, Consultant shall provide Company
with appropriate reports and analysis.


1.7 Nonexclusivity. Consultant may perform services for other persons or
companies in the pharmaceutical and fine chemicals industry, provided that
Consultant shall not undertake to perform services for third parties if those
services would compete directly with or interfere unduly with Consultant’s
obligations to Company.


1.8 Office, Equipment and Supplies. Consultant shall perform all services under
this Agreement from Consultant's own offices. Consultant shall provide its own
office space, furniture, equipment, computers, software, telephones, fax
machines, internet access, communications lines, office supplies, stationery,
and other materials. Company shall not provide Consultant with any office space,
furniture, equipment, computers, telephones, fax
 

--------------------------------------------------------------------------------


machines, software, telephone lines, internet access, office supplies,
stationery, or other materials.


1.9 Permits and Licenses. Consultant shall, at Consultant's expense, obtain and
maintain all permits, licenses and government approvals needed to perform its
obligations under this Agreement.


1.10 Business Name. Consultant shall conduct business under its own name in
providing services to the Company. Consultant shall not use Company stationery,
use a Company email address, use Company fax cover sheets, answer the phone
"Synthetech, Inc.," list a phone number as a Company phone, or otherwise use any
Company name, logo, trademark or service mark. Consultant shall not represent to
any person that Consultant is part of, employed by, or an agent of Company.


1.11 Consultant's Judgment. Consultant may determine the specific time and
manner in which it performs services pursuant to this Agreement, and the
resources that it uses to perform such services. Company shall have no authority
to direct the day-to-day activities of Consultant.


2. Independent Contractor
The parties intend to be independent contractors. Neither party shall be deemed
an agent or partner of the other party. Consultant shall be solely responsible
for the compensation of its employees and all related withholding taxes, workers
compensation insurance, unemployment insurance and related claims and other
obligations pertaining to Consultant's employees and independent contractors.
Consultant acknowledges and agrees that (a) Consultant is not an employee of
Company, (b) Consultant has no right to receive employee benefits from Company,
and (c) Consultant is solely responsible for all self-employment taxes,
withholding taxes, and other taxes applicable to the performance of services by
Consultant and the receipt of compensation by Consultant pursuant to this
Agreement.


3. Confidential Information


3.1 Confidentiality. All information disclosed by Company to Consultant or
otherwise learned by Consultant in connection with the performance of services
by Consultant for Company ("Confidential Information") during the term of this
agreement shall be treated by Consultant as confidential information of Company.
Consultant shall keep all Confidential Information in confidence and shall not
disclose any Confidential Information to any third party. The obligation of such
confidentiality shall survive for a period of three (3) years from the date of
agreement termination. Consultant shall not use any Confidential Information for
any purpose other than to perform services for Company pursuant to this
Agreement. Such obligations do not apply to information which is now or
hereafter becomes generally known (other than due to disclosure by Consultant),
was in the Consultant’s possession at the time of receipt from Company, is
hereafter furnished to Consultant by a third party without restriction on
disclosure, or is required to be disclosed by law (in any judicial, arbitration,
or administrative proceedings).


3.2 Return. Within five days following the earlier of (a) the request of
Company, or (b) the termination of this Agreement, Consultant shall return to
Company all Confidential Information and all related documents and materials,
including any documents and materials that incorporate any Confidential
Information.



--------------------------------------------------------------------------------


3.3 Other Nondisclosure Obligations. This Agreement does not diminish, revoke or
supersede any existing Nondisclosure Agreement or similar agreement between the
parties. The obligations of the parties set forth in this Section 3 of this
Agreement are in addition to the obligations of the parties set forth in any
existing Nondisclosure Agreement or otherwise arising under applicable law.


4. Rights in Works and Intellectual Property
 
4.1 Assignment. Consultant hereby assigns to Company all right, title and
interest in and to (i) any and all reports, summaries, software, documentation,
manuals, photographs, illustrations, graphics, and other works of authorship,
ideas, inventions, processes, designs, trademarks, technology, information, and
materials created, written or developed by Consultant in the course of
performing services for Company, (collectively referred to herein as "Works");
and (ii) all intellectual property rights associated with such Works, including,
without limitation, patents, patent rights, copyrights, trademark rights, trade
secret rights, trade dress rights, and all rights to use, execute, reproduce,
display, distribute copies of, modify and prepare derivative works based on
copyrightable Works. The "Works" assigned to Company include (a) all work
in-progress, intermediate versions and partial versions of any of the Works
described above, (b) all notes, outlines, flow charts and other interim works,
and (c) all derivative works based upon any Works. All copyrightable Works
created by Consultant in connection with the performance of services for Company
shall be deemed to be, or shall be treated as, works for hire for purposes of
vesting in Company all copyrights in such Works. Consultant shall treat all
information pertaining to the Works as Confidential Information of Company
pursuant to Section 3 of this Agreement.


4.2 Moral Rights. This assignment includes all rights of attribution, paternity,
integrity, disclosure and withdrawal, any rights Consultant may have under the
Visual Rights Act of 1990 or similar federal or state laws (or similar laws of
any jurisdiction), and all other rights throughout the world that may be known
as "moral rights" (collectively, "Moral Rights"). To the extent that such Moral
Rights cannot be assigned under applicable law, Consultant hereby waives such
Moral Rights to the maximum extent permitted and consents to any action of
Company that would otherwise violate such Moral Rights.


4.3. Company Products and Customers. During the term of this Agreement and for
one (1) year following termination of this Agreement, Consultant shall not,
directly or indirectly develop any product or business that is competitive with
any of the products of Company that are related to any of the services that
Consultant performs pursuant to this Agreement. Notwithstanding the foregoing,
the parties hereto agree that it is not the intention of this clause to prevent
the Consultant from providing similar services to third parties for any new or
future product(s), or business that were not a current product or business of
the Company during or at the time of the termination of this agreement.


4.4. Further Action. Consultant shall sign and file such notices and other
documents with the United States Copyright Office, U.S. Patent and Trademark
Office and other appropriate U.S. and foreign agencies, and take such other
action, at Company's expense, that Company reasonably requests to carry out the
assignments described in this Agreement.


5. Covenants and representations of the Company.
 

--------------------------------------------------------------------------------


5.1 Company hereby represents, warrants, and covenants that:
 

 
(a)
Company has full authority to enter this Agreement, and the person signing on
behalf of Company is authorized to sign on Company’s behalf;

 

 
(b)
Upon execution and delivery of this Agreement by Company, this Agreement shall
be the legal, valid, and binding obligation of Company, enforceable against it
in accordance with the terms hereof; and

 

 
(c)
Company is the owner, or has the right to use, reproduce, and distribute all
materials and information (including the Confidential Information), provided by
Company to Consultant for use in connection with the Services to be provided by
Consultant pursuant to this Agreement.




 
(d)
Company will provide such technical, material, production, logistics, sales,
marketing, administrative, and other support as it determines in its discretion
to be necessary and required to allow the Consultant to timely perform
Consultant's obligations under this Agreement., including but not limited to
those specifically noted in Section 1.1 and corresponding Exhibit A, Section 1.



6. Indemnification.
 

6.1  
Each party agrees to defend and indemnify the other party, its directors,
officers, members, managers, employees, and agents against any claim, demand,
suit, debt, liability, or costs, including reasonable attorney's fees
(“Losses”), arising out of or related to: (i) a breach of the indemnifying
party's warranties, representations, and undertakings in this Agreement; or (ii)
the gross negligence or willful misconduct of the indemnifying party.




6.2  
The party claiming indemnification pursuant to Section 6.1 shall notify the
other party promptly of the claim. The indemnified party may, at its own
expense, assist in the defense if it so chooses, provided that the indemnifying
party controls the defense and all negotiations relative to any settlement and
further provided that any settlement intended to bind the indemnified party is
not final without the indemnified party's consent, which shall not be
unreasonably withheld or delayed.

 
7. General Matters


7.1 Assignment. Neither party shall assign or otherwise transfer any of its
rights or obligations under this Agreement without prior written consent of the
other party.


7.2 Performance. Neither party shall be liable by reason of failure or delay in
the performance of its obligations under this Agreement if such failure or delay
is caused by acts of God, strikes, lockouts, war or any other cause beyond its
control and without its fault or negligence.



--------------------------------------------------------------------------------


7.3 Entire Agreement. This Agreement embodies the entire understanding between
the parties hereto with respect to the subject matter hereof, superseding all
previous and contemporaneous communications, representations, agreements and
understanding, whether written or oral, in existence on the date of execution
hereof.
 
7.4 Severability. If any term or provision of this Agreement shall be determined
to be invalid or unenforceable under United States law, such term or provision
shall be deemed severed from this Agreement and a reasonable valid term or
provision, as the case may be, to be mutually agreed upon by the parties shall
be substituted. In the event that no reasonable and valid term or provision can
be so substituted, the remaining terms or provisions of this Agreement shall
remain in full force and effect and shall be construed and interpreted in a
manner that corresponds, as far as possible, with the intentions of the parties
as expressed in this Agreement.
 
7.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon.


7.6 Incorporation of Exhibits. All exhibits referenced in and attached to this
Agreement are by this reference incorporated into and made a part of this
Agreement.


7.7 Headings. The section headings in this Agreement are included for
convenience only; they do not give full notice of the terms of any portion of
this Agreement and are not relevant to the interpretation of any provision of
this Agreement.


7.8 Survival. The provisions of Sections 3, 4, 6, and 7 shall survive the
termination of this Agreement.


7.9 Insurance. Consultant shall at all times during the term of this Agreement,
at Consultant's expense, maintain adequate insurance coverage.
 
7.10 Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be deemed effectively served (i) if delivered personally, upon
receipt by the other party; (ii) if sent by prepaid courier service, prepaid, on
the date the courier represents that delivery will occur, (iii) if sent by
certified or registered mail, postage paid with return receipt requested, five
(5) days of it being sent; or (iv) if sent by facsimile or other similar means
of electronic communication (with confirmed receipt), upon receipt of
transmission notice by the sender. Any notice required or permitted to be given
hereunder shall be addressed as follows:
 
If to the Company
Attn:
Gary Weber, VP & CFO
Synthetech, Inc
1290 Industrial Way
PO Box 646
Albany, OR 97321

 
 

--------------------------------------------------------------------------------


If to the Consultant
Attn:
M. ‘Sreeni’ Sreenivasan
2846 NW Angelica Drive
Corvallis, OR 97330-3619

 
Or to such person or address as each party shall furnish in writing in
accordance with this section.


7.11 Injunctive Relief. Consultant acknowledges that Company may not have an
adequate remedy at law in the event of any breach or threatened breach by
Consultant of this Agreement pertaining to Company's Confidential Information
and intellectual property, and that Company or its customers or suppliers may
suffer irreparable injury as a result. In the event of any such breach or
threatened breach, Consultant hereby consents to the granting of injunctive
relief without the posting by Company of any bond or other security.


7.12 Attorneys' Fees and Court Costs. If any suit or action arising out of or
related to this Agreement is brought by any party, the prevailing party shall be
entitled to recover the costs and fees (including, without limitation,
reasonable attorneys' fees, the fees and costs of experts and consultants,
copying, courier and telecommunication costs, and deposition costs and all other
costs of discovery) incurred by such party in such suit or action, including,
without limitation, any post-trial or appellate proceeding.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
Synthetech, Inc.

 
By:/s/Daniel T. Fagan

 
Daniel T. Fagan

Title: Chairman

 
 
M. “Sreeni” Sreenivasan

 
By: /s/ M. Sreenivasan

M. Sreenivasan
Consultant




 


--------------------------------------------------------------------------------



EXHIBIT A - Consulting Agreement




Description of Services, Compensation and Other Matters


Consultant to perform following services on behalf of Synthetech (Company):


1) Services:
Synthetech is engaging (Consultant) as a Business Development Consultant for 12
days per quarter. Services provided by the Consultant will be based on mutually
agreed upon assignments as determined by the Chairman in consultation with the
President. These assignments may include but are not limited to the following:
support on global business development, technology alliances, Asia sourcing
partnerships, assistance at trade shows and continuing on SOCMA’s Informex
Committee. Company reserves the right to elect, in its sole discretion, to
pursue or decline any opportunity developed or presented by Consultant.


2) Monthly Payments:
Company will pay Consultant $5,000 every monthly period for 4 (four) days of
work. This payment includes all costs associated with maintaining and operating
a home office. Payments will begin monthly with the first payment on November
30, 2007 for work performed from November 1, 2006 through November 30, 2006.
However, in the event of termination of this agreement after the initial one
year term, all remaining amounts accrued would be payable in a lump sum no later
than January 31, 2008. Monthly payments shall be prorated for any partial
month’s work under this Agreement. If Consultant works more than (four) days in
a monthly period Consultant will be paid at a rate of $1250 per each additional
day worked. Such additional work needs to be pre-approved by the Chairman.


3) Incentive Payments:
In addition to the above monthly payments, consultant may be eligible for the
incentive payments as determined in the sole discretion of the Compensation
Committee in consultation with the Chairman. Any Incentive Compensation shall be
made on a quarterly basis (commencing November 1, 2007) within [30] days
following the end of the applicable quarter.


4) Travel Expenses:
Normal travel expenses in excess of $1,000 per month require the pre-approval of
the Chairman.


5) The primary Company contacts for Consultant in performing the services under
this agreement are:




Overall Coordination
Daniel T. Fagan, Chairman
Alternate
Greg Hahn- President & COO
Business Development
Brett Reynolds, Director - Sales & Marketing
Operations / R&D
Joel Melka, VP - Operations
Finance
Gary Weber, VP - Finance
   

 

--------------------------------------------------------------------------------



       
Accepted by:
     
For: Synthetech, Inc.
For M. “Sreeni” Sreenivasan
Date:
Date:
By: /s/ Daniel T. Fagan
By: /s/ M. Sreenivasan
Daniel T. Fagan
M. Sreenivasan
Title: Chairman
Title: Consultant



